CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 163 to the registration statement on Form N-1A (File No. 333-515) ( Registration Statement ) of our report dated December 12, 2012, relating to the financial statements and financial highlights of Putnam Absolute Return 500 and December 11, 2012 relating to the financial statements and financial highlights of Putnam Absolute Return 700 Fund, which appear in such Registration Statement. We also consent to the references to us under the headings " Financial highlights" and " Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts February 22, 2013
